Exhibit 10.2

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is entered into by and
between Super Vision International, Inc., a Delaware corporation (“Super
Vision”) and Max King Realty, Inc., a Delaware corporation (“Landlord”)
effective as of the 29th day of November, 2006.

BACKGROUND

A. Super Vision and Landlord have entered into that certain Lease dated
September 27, 1996, as amended by that certain First Amendment to Lease dated
March 27, 1998 (the “Lease”).

B. The Lease term expires in June 2012 and, as of June 30, 2006, the remaining
minimum payments by Super Vision under the Lease were approximately $4,294,394.

C. Super Vision has moved some of its manufacturing operations to other
locations and no longer requires the leasehold covered by the Lease.

D. The Landlord is willing to accommodate Super Vision’s desire to terminate its
obligations under the Lease by terminating the Lease, repaying the indebtedness
secured by the Leased premises and selling the Leased premises to an unrelated
third party. To accommodate Super Vision’s desire to terminate its obligations
under the Lease, the Landlord will incur a prepayment penalty of approximately
$332,846.00 on the loan secured by the Leased premises.

E. Super Vision and the Landlord desire to terminate all of their rights, duties
and obligations to each other under the Lease, and release each other from all
further responsibilities and liabilities under the Lease, upon the terms and
conditions set forth herein.

NOW, THEREFORE, for and in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, do hereby agree as
follows:

1. Termination of Lease. The Lease, and any written or oral amendments,
supplements or modifications thereto, and any independent prior,
contemporaneous, or subsequent written or oral agreements between Super Vision
and the Landlord and their affiliates, successors or assigns relating thereto,
or to the leasehold thereunder, are hereby terminated. Each of Super Vision and
the Landlord agrees that all things done and to be done under the Lease and any
other independent, prior, contemporaneous, or subsequent written or oral
agreements or understandings relating thereto, or to the leasehold thereunder,
shall be deemed to have been done, paid, performed and satisfied, as the case
may be. Each of Super Vision and the Landlord agree that neither Super Vision on
the one hand, nor the Landlord, on the other hand, shall have any claim against
the other for any sums owed, or to be owed, or for any performance to have been
rendered or to be rendered, or for any reason or cause whatsoever relating to,
arising out of, or in connection with the Lease.

2. Reimbursement of Prepayment Fee. In connection with accommodating Super
Vision’s desire to terminate its obligations under the Lease, the Landlord will
incur an early termination/prepayment penalty to a third party lender for early
repayment of the indebtedness secured by the Leased premises of up to
$332,846.00 (the “Prepayment Fee”). The actual

Super Vision                     

Landlord                     

 

1 of 2



--------------------------------------------------------------------------------

amount of the Prepayment Fee shall be equal to the early termination/prepayment
penalty actually paid to such third party lender by the Landlord as set forth on
the closing statement related thereto, but in no event shall it exceed
$332,846.00. The Prepayment Fee shall be paid by Super Vision to Landlord by
delivery of a promissory note, substantially in the form attached hereto as
Exhibit A (the “Promissory Note”). The Promissory Note shall be unsecured and
bear simple interest at the rate of 7.5% per annum. Interest and principal under
the Promissory Note shall be payable upon the earlier to occur of: (i) five
years from the date of the Promissory Note, (ii) a Change in Control of Super
Vision (as such term is defined in the Promissory Note), (iii) the receipt by
Super Vision of net cash proceeds in excess of $2 million from the sale of Super
Vision’s equity securities in a single transaction or a series of related
transactions, or (iv) the receipt by Super Vision of net cash proceeds in excess
of $500,000 from (x) a final judgment against various defendants (the “Wu
Defendants”) in a lawsuit (case number CI-99-9392) filed by Super Vision on
November 18, 1999 in the Circuit Court of the 9th Judicial Circuit in and for
Orange County Florida (the “Wu Lawsuit”), (y) litigation Super Vision is
pursuing against certain parties related to the Wu Defendants, including certain
of the Wu Defendant’s bankers, lawyers and accountants (the “Related
Litigation”), or (z) litigation between Super Vision and Color Kinetics
Incorporated.

3. Applicable Law, Venue, and Jurisdiction. This Agreement shall be construed
and regulated under and by the laws of the State of Florida, which law the
parties agree governs the formation, construction, and performance of this
Agreement without regard to choice of law decisions. The parties agree that the
exclusive venue for any legal action authorized hereunder shall be in Orange
County, Florida and the parties have bargained for and consent to the exclusive
jurisdiction of the federal and state courts residing in or for Orange County,
Florida.

4. Miscellaneous. This Agreement may be signed in any number of separate
counterparts, none of which need contain all of the signatures of the parties,
and as many of such counterparts as shall together contain all of the signatures
of the parties shall be effective upon the delivery by each of an executed
counterpart of this Agreement to each of the others. The provisions of this
Agreement bind and are for the benefit of the parties hereto, and their
respective successors and assigns. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes any and all previous agreements between the parties, whether written
or oral, with respect to such subject matter. No waiver or modification of this
Agreement shall be valid unless in writing and duly executed by the parties
hereto. This Agreement is intended to be a full and continuing release of the
obligations of the parties under the Lease, forever. The covenants contained
herein shall survive the making of this Agreement. Each party shall, from time
to time following the date hereof, cooperate fully with the other parties, and
will execute such additional instruments, documents, and agreements, and will
give such further written assurances, as may reasonably be requested by such
other parties to carry out and fulfill all of the intents and purposes of this
Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

SUPER VISION INTERNATIONAL, INC.     MAX KING REALTY, INC. By:  

/s/ Michael A. Bauer

    By:  

/s/ Brett M. Kingstone

  Michael A. Bauer, President       Brett M. Kingstone, President

 

2 of 2